Citation Nr: 0905652	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-17 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
clavicle fracture.

2.  Entitlement to service connection for residuals of a left 
radius and ulna fracture with scar on the forearm/elbow and 
degenerative joint disease of the left elbow.

3.  Entitlement to service connection for history of 
cellulitis of the left hand and wrist with polyarthritis of 
the left wrist.

4.  Entitlement to service connection for residuals of a left 
hand fracture with deformity, scars, and degenerative joint 
disease.

5.  Entitlement to service connection for residuals of 
fractured ribs.

6.  Entitlement to service connection for residuals of a 
splenectomy.

7.  Entitlement to service connection for residuals of liver 
and kidney lacerations with scars of the abdomen and lower 
back.

8.  Entitlement to service connection for bilateral ankle 
scars.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
February 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs Regional Office in Waco, 
Texas.

All disabilities at issue before the Board at this time are 
the result of a single accident in service.  The basis of the 
Board's decision regarding all issues is the same.  
Therefore, they will be addressed together. 


FINDING OF FACT

The competent evidence, overall, demonstrates that the 
veteran's multiple claimed disabilities (cited above) were 
not the proximate result of active duty and were, in fact, 
due to his own misconduct.



CONCLUSION OF LAW

Service connection for residuals of a left clavicle fracture; 
residuals of a left radius and ulna fracture with scar on the 
forearm/elbow and degenerative joint disease of the left 
elbow; history of cellulitis of the left hand and wrist with 
polyarthritis of the left wrist; residuals of a left hand 
fracture with deformity, scars, and degenerative joint 
disease; residuals of fractured ribs; residuals of a 
splenectomy; residuals of liver and kidney lacerations with 
scars of the abdomen and lower back; and bilateral ankle 
scars is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.301, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  An injury incurred during active military, 
naval, or air service will be deemed to have been incurred in 
the line of duty unless such injury or disease was the result 
of the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was a result of his or her abuse of 
alcohol or drugs.  A service department finding that injury, 
disease or death occurred in line of duty will be binding on 
VA unless it is patently inconsistent with the requirements 
of laws administered by VA.  31 U.S.C.A. § 105(a); 38 C.F.R. 
§ 3.1(m).

"Willful misconduct" is an act involving conscious 
wrongdoing or known prohibited action.  Willful misconduct 
involves deliberate or intentional wrongdoing with knowledge 
of or wanton and reckless disregard of its probable 
consequences.  Mere technical violation of police regulations 
or ordinances will not per se constitute willful misconduct.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.301(a).

The disabilities at issue were incurred as the result of a 
motorcycle accident involving the Veteran and a subordinate 
co-worker during service in August 1985.  

In the February 2007 rating decision and the Statement of the 
Case (SOC), the RO noted the findings of a November 1985 
Report of Investigation and a December 1985 Line of Duty 
determination regarding the accident and the Veteran's 
resulting injuries.  The report and investigation showed that 
the Veteran was most probably the driver and the other 
individual was the passenger, based in large part upon the 
physical findings at the scene of the accident.  The Veteran 
was found to be driving at approximately twice the posted 
speed limit, and with a blood alcohol level of 0.24, more 
than double the 0.10 legal limit at that time.  

The Line of Duty determination included three findings: that 
the Veteran was intoxicated at a blood alcohol level of 0.24 
which made him an unfit driver, that he was driving at a 
speed far in excess of the legal speed limit, and that the 
misconduct of driving the vehicle at a high rate of speed 
while voluntarily intoxicated was the proximate cause of his 
injuries, providing highly probative evidence against all 
claims involving this accident.

Based upon these reports regarding the motorcycle accident, 
the RO denied the claims for service connection currently on 
appeal as resulting from willful misconduct not in the line 
of duty.  

The Veteran stated in his substantive appeal that he was the 
passenger in the motorcycle accident, arguing that his co-
worker was the intoxicated driver the night of the accident.  
However, there is no evidence to support this claim.  Indeed, 
the investigation reports cited above include a lengthy 
discussion regarding which individual was driving the 
motorcycle.  The investigation includes clear findings that 
the Veteran was most probably driving the motorcycle at the 
time of the accident.  Additionally, the Veteran testified at 
the time of the investigation that he had no memory of the 
accident at all, undermining his current statement to the 
Board.  Simply stated, the veteran's current declaration of 
being the passenger is given little probative weight in light 
of his prior statement that he can not recall who was 
driving.  

The Veteran's current statement regarding now knowing that he 
was a passenger on the motorcycle is inconsistent with the 
evidence and is, therefore, not entirely creditable.  Simply 
stated, the Board finds the report is entitled to greater 
probative weight then the veteran's current statements.  

The evidence of record does not support the contention that 
the Veteran's many claimed disabilities are connected to 
service.  To the contrary, the Report of Investigation and 
Line of Duty determination indicate that his injuries were 
due to his own misconduct and are not the proximate result of 
active duty, which the Board finds outweighs the Veteran's 
statements.  The Board must find that the current claimed 
disabilities are not the result of active duty and therefore 
not connected to service.

The Board finds that the service records and post-service 
treatment records provide evidence against these claims, 
clearly indicating disabilities that are not related to his 
active duty, but instead to intentional misconduct.  

None of the disabilities at issue are not associated with the 
accident in question. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for the disabilities on 
appeal.  In denying his claims, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claims, the doctrine 
is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

Duty to notify and to assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2006 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her or his possession to the 
AOJ.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no evidence indicating that there may 
be a nexus between the claimed disabilities and the Veteran's 
service.  Indeed, the evidence clearly indicates that the 
disabilities were not incurred in the line of duty.  
Therefore, no examination was needed.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records.  Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


